Order modified so as to provide that there be struck from the respondents’ amended answer the following: Paragraphs second and seventh; the denial of knowledge or information sufficient to form a belief contained in paragraphs first, third, fourth, fifth and sixth; and the second, fifth and sixth affirmative defenses. As so modified, the order, in so far as an appeal is taken therefrom, is affirmed, with ten dollars costs and disbursements to appellants. In our opinion, the six-year Statute of Limitations is unavailing as the additional allegations in the second amended and supplemental complaint are simply amplifications of the same cause of action and in any event the ten-year Statute of Limitations governs. We are also of opinion that this action was commenced prior to dissolution of the corporation; that under the laws of this State the defense of laches is inapplicable and, furthermore, that such defense is sham. Without detailing the numerous denials based upon lack of knowledge or information sufficient to form a belief, they are generally of allegations dealing with the creation of the corporation and the making of the contract in question, both of which were established on a former trial, and undisputedly most of the facts concerning them are recorded in the minutes of the corporate meetings. Lazansky, P. J., Young, Hagarty, Davis and Johnston, JJ., concur. [See, also, 244 App. Div. 113.]